DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 7/15/2022. Claims 1, 8 and 15 have been amended. Claims 1, 2, 4-9, 11-16 and 18-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive.

 	The previously pending rejection to claims 1, 2, 4-9, 11-16 and 18-20, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to an abstract idea without significantly more.    
Here, under step 1 of the Alice analysis, system claims 1-7 are directed an inventory planner comprising a server, method claims 8-14 are directed to a series of steps, and computer-readable medium claim 15-20 are directed to embodied software.  Thus the claims are directed to a machine, process, and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite inventory management, including  receiving, formulating, defining, optimizing, generating, selecting, comparing and sending steps.  
The limitations of receiving, formulating, defining, optimizing, generating, selecting, comparing and sending, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite receiving inventory data characterizing inventory levels in the supply chain; receiving reward data characterizing costs associated with inventory levels and supply chain actions; formulating the inventory and reward data stochastically in matrices for a Markov Decision Process (MPD); defining a constraints matrix characterizing inventory policies in the supply chain optimizing the inventory policies in a mixed integer programming model (MIP) by: generating a number of inventory policies for each item of the one or more items based, at least in part, on a global target; selecting a first inventory policy of the generated inventory policies for each item of the one or more items by associating a total cost and service level with each inventory policy, associating a weight with each item that defines a dual cost in the MIP, and optimizing the MIP to select inventory policies that minimize the total cost of all inventory policies that meet the global target based, at least in part, on the weight defining the dual cost associated with each item; comparing the first inventory policy for at least one item and a current inventory level of the corresponding item to determine the difference between the current inventory level of and an inventory reorder point of the inventory policy; and responsive to the difference between the current inventory level and the inventory reorder point of the inventory policy of the corresponding item, sending to automated machinery instructions to cause the automated machinery to retrieve an amount of the corresponding item equal to an inventory target quantity minus the difference between the current inventory level and the inventory reorder point from a location and to move the amount of the item to a different inventory location.
That is, other than reciting an inventory planner comprising a server, the server comprising an inventory modeler, a policy generator, and a global solver, the claim limitations merely cover commercial interactions, including business relations, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include an inventory planner comprising a server.  The inventory planner comprising a server in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an inventory planner comprising a server amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea.  Claim 2 further describes the inventory planner.  Claim 3 recites additional associating and selecting steps.  Claims 4-7 further describe the inventory planner, the cost, the weight and the number of inventory policies.  Similarly, dependent claims 9-14 and 16-20 recite additional details that further restrict and/or define the abstract idea. A more detailed abstract idea remains an abstract idea.
Under step 2B of the analysis, the claims include, inter alia, an inventory planner comprising a server, the server comprising an inventory modeler, a policy generator, and a global solver.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
However, there isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0032 of the specification, “FIGURE 2 illustrates inventory planner 110 of FIGURE 1 in greater detail in accordance with the first embodiment. As discussed above, inventory planner 110 comprises one or more computers at one or more locations including associated input devices, output devices, non-transitory computer-readable storage media, processors, memory, or other components for receiving, processing, storing, and communicating information according to the operation of supply chain network 100. As discussed in more detail below, inventory planner 110 comprises one or more of computers, server 210, and database 220. Although inventory planner 110 is shown as comprising a single computer, server 210 and database 220; embodiments contemplate any suitable number of computers, servers or databases internal to or externally coupled with inventory planner 110.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).
Further, the claim limitation “sending to automated machinery instructions to cause the automated machinery to retrieve an amount of the corresponding item equal to an inventory target quantity minus the difference between the current inventory level and the inventory reorder point from a location and to move the amount of the item to a different inventory location” is deemed to merely be insignificant extra-solution activity.  
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea, such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).  See MPEP §2106.05(I)(A).
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).  See MPEP §2106.05(g).

Response to Arguments
 	In the Remarks, Applicant argues that Applicants' claimed invention advantageously and beneficially solves this problem by, among other things, using the system architecture of the claimed server comprising an inventory modeler, a policy generator, and a global solver and assigning different computational tasks to each of these modules as claimed. This provides a technical solution to the computational difficulty discussed in paragraph [0003] regarding conventional computing apparatus. The claimed invention is thus not directed to merely an abstract idea of performing inventory policy determination, but provides a technological improvement in determining inventory policy by providing a particular system architecture, which assigns computational tasks to different layers or modules of the architecture shown in Figure 2. Applicants respectfully submit that because the claimed architecture, among other things, provides this technological improvement, it integrates any abstract idea into a practical application.
As recited in the claims, the claimed invention assigns tasks to different software modules (e.g. assigning optimization to the global solver or, assigning determination of the Markov model to the inventory modeler) within the inventory planner (i.e. so an individual module can perform the types of tasks that this module is capable of handling). This automatic assignment is, among other things, an inter-process communication within the inventory planner, and, among other things, is not merely "task assignment" in the sense of performing generic computation. These elements of Figure 2, now recited in the claims, i.e. the inventory, modeler, policy generator and global solver, mean that the computer system, as a whole, cannot merely be construed to be a generic computer.
Further, Applicants respectfully submit that, as discussed above, an inventory planner comprising an inventory modeler, a policy generator and a global solver, in combination, integrate any abstract idea into a practical application. Thus, Applicants respectfully submit that the recited an inventory planner comprising an inventory modeler, a policy generator and a global solver are drawn to "an additional element [that] implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim," which are a meaningful limitations that is more than a generic link to the technology, and therefore integrates any alleged abstract idea into a practical application.
Applicants respectfully submit that the claimed invention requires, among other things, iteration to find a solution, because of the complexity of the problem being solved. This complexity is constrained by processing time and total memory, as discussed above. This complexity further necessitates the claimed invention's use of the particular system architecture, as discussed above, which assigns computational tasks to different layers or modules of the architecture shown in Figure 2. Therefore, Applicants respectfully submit that the claimed invention's system architecture, provides a technical improvement in supply chain data processing. The Examiner respectfully disagrees.
As an initial point, and contrary to Applicant’s assertion, the claims do not recite an iterative process, as described in paragraph 00104. Additionally, paragraph 00117 merely states that “For example, according to some embodiments, the initial set of policies may comprise eight policies, but the total number may be based on considerations of processing time and total memory.” As such, the specification simply describes reducing the initial set of policies based on considerations of processing time and total memory.
Moreover, as described in the paragraph 00106 of the specification, the claim language fails to recite “The column generation process provides for selecting improved inventory policies not only from the set of n policies, as described above, but within the total set of all possible policies. In other words, the column generation process may determine the best inventory policies for each item to meet a global target without evaluating all possible inventory policies.”
Additionally, paragraph 0031 of the specification recites “As discussed above, inventory planner 110 comprises one or more computers at one or more locations including associated input devices, output devices, non-transitory computer-readable storage media, processors, memory, or other components for receiving, processing, storing, and communicating information according to the operation of supply chain network 100. As discussed in more detail below, inventory planner 110 comprises one or more of computers, server 210, and database 220.”
As such, The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an inventory planner comprising a server, the server comprising an inventory modeler, a policy generator, and a global solver amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Additionally, Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III (A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include an inventory planner comprising a server, the server comprising an inventory modeler, a policy generator, and a global solver.
The inventory planner comprising a server, the server comprising an inventory modeler, a policy generator, and a global solver in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., an inventory planner comprising a server, the server comprising an inventory modeler, a policy generator, and a global solver).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        October 21, 2022